Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
This was a bill filed by the plaintiff below, respondent here, to enjoin a sale by the defendant of a tract of land which the plaintiff claims, and which is in the possession of the defendant. The County Judge granted rthe injunction prayed for, and on motion, refused to dissolve it. From these orders the defendant appeals..
The bill shows no equity upon its" face. It is not a bill to quiet title under the two hundred and thirty-fourth section of the Practice Act, because the plaintiff does not show itself in possession. It is not a bill to remove or prevent a cloud upon title, because no cloud can be created according to the statements of the bill. ( Curtis v. Sutter, decided at the January term; Pixley v. Huggins, 15 Cal.)
Nor can the bill be maintained upon the ground of a prevention of multiplicity of suits. A single action of ejectment would determine the whole title. All the tenants can, under our practice, be sued together, and the right of the plaintiff fully vindicated in a single suit. No new embarrassments or trouble could arise from sales by Beideman pendente lite, for by filing a notice of lis pen-dens, the subsequent purchasers would be mere volunteers, whose rights would be as conclusively fixed by the judgment against Beideman as if they were parties to the litigation upon the subject of which they intruded.
Not upon the ground of a trust. We see no sufficient evidence that this land was ever conveyed by the city in trust for her creditors ; but if this were the case, and if it were further true—which is not conceded—that the trust alleged was a portion of a contract, or so connected with the obligations of a contract as that the property was unalterably fixed by that disposition of it, still this assumption would not aid this bill. For in the case supposed, the city of San Francisco would still have the equity of redemption at least, and could dispose of the subject of the trust, with the assent of the Legislature, subject only to the rights of the creditors, or of their trustees; or the Legislature, as the paramount political authority, could authorize such disposition. (Hart v. Burnett, 15 Cal.; People ex rel. O’Donnell v. The Supervisors, 11 Cal. 206; *462Payne and Dewey v. Treadwell, 16 Cal.) But the title thus disposed of would go to the grantee, who would hold the land, subject only to the trust. Until it became necessary to enforce the trust, or to apply the trust property to its purposes, there is no pretense of any right to an interference on the part of the city with the use of the property or its possession by the grantee.
We may remark, that we have never held that a voluntary appropriation, by public act, of property, or the proceeds of property, by a municipal body when such appropriation is not associated with a contract as a part of its obligation or sanction, removes such property or proceeds from the control of the body or the Legislature, or that the terms of the act making the appropriation are unalterable. The case of Bond v. The Supervisors (10 Cal.) and those affirming the same principle, were put upon the express ground that the acts of appropriation entered into and tibcame a part of a contemporaneous contract, and therefore fell within the constitutional prohibition, which forbids an impairing of the obligation ^f contracts. But generally, a provision, whether made by a State or a corporation, to meet its debts or engagements, maybe regarded as only a means of executing its own policy or transacting ifs own business, and may be altered or repealed at pleasure. In other words, such an arrangement is not a contract, but a mere legislative regulation.
But even if we were mistaken in this view, it is impossible for us to see how the "order of the Judge below can be sustained. We have affirmed repeatedly, and in the most solemn forms, the validity of the Act of 1858, giving effect to the so-called Van Ness Ordinance. We adhere to our conclusions upon that question. It is not for us to speculate upon the policy or impolicy of those acts. We are not responsible for the acts of the city or of the Legislature. We must give effect to them when no constitutional objection exists, according to their true intent and meaning, as they are to be deduced from the recognized rules of interpretation. We can have no doubt as to the meaning of the ordinance. The language is too plain to need the uncertain aid of cotemporaneous understanding. When the act says that “ the city of San Francisco relinquishes and grants all the right and claim of the city to the lands within *463the corporate limits to the parties in the actual possession thereof, by themselves or their tenants, on or before the first day of January, 1855, and to their heirs and assigns forever,” and no limitation of the quantity of the land so possessed is made, we cannot add such limitation, unless we had the power to make the ordinance conform to our own views and notions, instead of determining what the city and the Legislature have done. All that is necessary for a claimant to show, in order to entitle him, as against the city, to hold land within the limits, is to show that he was in actual possession of said land on the first day of January, 1855. It is not necessary to define what constitutes an actual possession within the meaning of this ordinance; indeed, it is almost impossible to give a definition which would apply to and cvoer all claims within the meaning of the ordinance, and include none which' do not so come. When we look into the various proofs of this case, in the shape of affidavits, we have no hesitation in concluding that the weight of the testimony does show such a case on the part of the defendant as would bring him within the ordinance, and authorize the dissolution of the injunction. An actual inclosure, the defendant residing or having tenants and a dwelling within it, the continued claim to the property, holding a deed purporting to convey the title, selling a portion, using a portion for a milk ranch or other agricultural purposes, the laying off of the property into lots, making leases, and the occupation of tenants, fencing in smaller portions of the tract, and repeated acts of dominion over different parts of it—these acts, continued or done at intervals for a series of years, would seem conclusive of the fact of actual possession, and would not be rebutted by the mere fact that occasionally an exterior fence was out of repair, or that it was not always sufficient to prevent forcible intrusion into the premises by persons or cattle; nor would it be rebutted by an occasional trespass upon small parcels of the tract, committed by persons setting up no title save that of mere entry and possession. We do not mean to say that any one of these acts, much less that' an inclosure only sufficient to mark a line of boundary, would be enough ; nor that even a substantial inclosure which might at the time of making it have been sufficient to keep out men or cattle, would alone be sufficient, if the party making it did nothing
*464more, and especially if he abandoned or never lived on the premises, or made no improvements, or indicated no purpose of occupation by himself or tenant; but this is not the case here, and it is not necessary to pass upon such a question. We think, however, a concurrence of all the acts to which we have made reference does bring the case within the principle, and that the preponderance of the proofs is greatly in favor of this state of things. In this condition of the proofs it would be doing great injustice to retain the injunction ; for if the city has any rights in the premises, she has a plain, speedy and adequate remedy in an action of ejectment, when the proofs can be regularly brought out in a mode much more satisfactory than by ex parte affidavits.
The orders appealed from are reversed, and the cause remanded, with directions to the Court below to dissolve the injunction.